UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 |_| TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma (State or other jurisdiction of incorporation or organization) 73-1518725 (I.R.S. Employer Identification No.) 1717 South Boulder Ave. Suite 700 Tulsa, OK 74119 (Address of principal executive offices) (918) 280-8693 (Registrant’s telephone number, including area code) N/A Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares of the registrant's Common Stock, $0.001 par value per share, outstanding as of May 5, 2011 was 104,319,060. 1 Table of Contents Part I – Financial Information Item 1. Financial Statements (unaudited) Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Statements of Operations for the three month periods ended March 31, 2011 and 2010 (Unaudited) 4 Statements of Cash Flows for the three month periods ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II – Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART IFINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS MACROSOLVE, INC. BALANCE SHEETS (unaudited) (audited) 3/31/2011 12/31/2010 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Note receivable Software development costs, net of accumulated amortization of $454,684 and $398,715 as of March 31, 2011 and December 31, 2010, respectively Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Revolving Line of Credit - Note Payable - Shareholder - Accounts payable - trade and accrued liabilities Unearned income Total current liabilities LONG-TERM DEBT, less current maturities Oklahoma Technology Commercialization Center Convertible secured debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 200,000,000 shares; issued and outstanding 103,541,831 and 98,690,490 shares, at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 3 MACROSOLVE, INC. STATEMENTS OF OPERATIONS (unaudited) For the Periods Ended March 31, 3/31/2011 3/31/2010 SALES: Solution services $ $ Hardware sales - Software and Patent licensing Net sales COST OF SALES: Solution services Hardware sales - Software licensing - - Total cost of sales Gross profit OPERATING EXPENSES: Solution services Depreciation and amortization Marketing and sales General and administrative Total operating expenses Loss from operations ) ) OTHER INCOME (EXPENSE): Interest income 25 Interest expense ) ) Loss on sale of asset - ) Stock based compensation ) ) Total other expense ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) LOSS ALLOCABLE TO COMMON STOCKHOLDERS: Net loss $ ) $ ) Loss allocable to common stockholders $ ) $ ) Basic and diluted loss per share $ ) $ ) The accompanying notes are an integral part of these statements. 4 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (unaudited) For the Periods Ended March 31, 3/31/2011 3/31/2010 OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services Changes in current assets and liabilities: Decrease in accounts receivable - trade (Increase) decrease in prepaid expenses and other ) Increase (decrease) in accounts payable - trade and accrued liabilities ) Increase (decrease) in unearned income ) Net cash (used in) provided by operating activities ) ) INVESTING ACTIVITIES: Purchase of equipment - ) Sale of digiTicket assets - Disposal of equipment - Software development costs ) ) Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES: Deferred offering costs ) - Issuance of stock for debenture interest - Proceeds from debenture financing - Repayments of notes payable ) ) Proceeds from shareholder loan - Proceeds from bank line of credit - Net cash provided by financing activities NET INCREASE IN CASH ) CASH, beginning of year CASH, end of year $ $ The accompanying notes are an integral part of these statements. 5 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2011 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading.The financial statements as of December 31, 2010 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2010. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma and does business through Anyware Mobile Solutions and Illume Mobile, both divisions of MacroSolve. MacroSolve, Inc. filed a registration statement Form S-1 with the Securities and Exchange Commission which was declared effective on July 25, 2008. 3. NOTE RECEIVABLE Note receivable at March 31, 2011 and December 31, 2010 Consist of the following: March 31, 2011 Dec 31, 2010 Convertible promissory note with a customer negotiated as part of a strategic alliance. Under the Master Services Agreement, customer may borrow up to $150,000 to finance development work with interest accrued monthly at prime rate plus 5% (8.25% at September 30, 2009), due June 30, 2011. The note may be converted to common stock of the borrower prior to the due date at MacroSolve’s discretion. $ 135,577 $ 135,577 6 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2011 4. DEBENTURES AND NOTES PAYABLE Notes payable consist of the following: March 31, 2011 Dec 31, 2010 On November 8, 2010, the Company began selling Convertible Debentures Series 2010 plus Series B Warrants. The Company has not established a minimum or maximum offering size; however, it exceeded its goal of $750,000 in aggregate subscriptions.The debentures accrue interest at 2.0% per annum with interest paid at maturity. The debentures may be prepaid in full for one hundred and fifty percent (150%) of the face amount of the debenture if notice of prepayment is given by the Company before July 1, 2011. Prepayment may be made in cash or shares of common stock at the election of the Company. If the prepayment is made in shares of common stock the shares will be valued at the volume weighted average price of the shares for the five-day trading period before the notice of prepayment. The Debentures may be converted into Common Stock by the holders after June 30, 2011, or upon notice of prepayment by the Company if notice is given before that date. Upon conversion the holder will be entitled to receive the number of shares of Common Stock that could be purchased with two hundred percent (200%) of the face amount of the Debentures together with accrued interest and with the Common Stock valued using the weighted average price for the five-day trading period before the notice of conversion. Investors will acquire common stock purchase warrants, designated by the Company as Class B Warrants, in an amount equal to fifty percent (50%) of the shares of common stock that would be issued upon conversion of the Debentures upon issue. The Warrants will have a termination date of December 31, 2015 and have an initial exercise price equal to the weighted average price of the common stock upon grant of the Warrants $ 925,000 $ 925,000 Advancing term loan with a financial institution of up to $125,000 with interest only payable monthly at prime rate plus 2.0% (5.25% at September 30, 2010), until January, 2009, with principal and interest due at prime rate plus 2.0% amortized ratably over 30 months, due August 31, 2011, and secured by substantially all assets of the company. $ 17,252 $ 34,176 Advancing term loan with a financial institution of up to $200,000 with interest only payable monthly at prime rate plus 1.0% (4.25% at September 30, 2010), until September 2011, and secured by substantially all assets of the company and the personal guarantees of two company directors. In exchange for the guarantees, each director receives a $3,000 commitment fee and a five year warrant to purchase $100,000 of stock with a strike price of ten cents ($0.10) per share. $ 200,000 $ - Note from the State of Oklahoma Technology Business Finance Program (OTCC loan) represented by a $150,000 refundable award to be repaid at two times the amount of the award.The balance includes accrued interest (imputed at 14.27%), through September 2007.The repayment terms were modified in September, 2007 to require 24 equal monthly installments of $12,500, consisting of principal only, beginning May, 2008.The monthly payments were suspended in October 2008 with resumption anticipated upon significant equity raise accrued interest and with the Common Stock valued using the weighted average price for the five-day trading period before the notice of conversion. $ 237,500 $ 237,500 $ $ As of March 31, 2011, maturities of long-term debt (including current maturities of long-term debt) are: $17,252 in 2011 and $1,162,500 thereafter. 7 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2011 5. SHAREHOLDER LOAN In March 2011, the Company placed $100,000 in promissory notes with a shareholder who is an accredited investor. The notes were unsecured and provided for accrued interest of prime plus 3% (6.25% as of March 31, 2011) payable on maturity of June 30, 2011. In April 2011, $50,000 in promissory notes were converted to the terms of the Convertible Debenture Series 2011. 6. EMPLOYEE STOCK PLANS A summary of activity under the Employee Stock Plans as of March 31, 2011 and changes during the period then ended is presented below: Stock Options Restricted Stock Options Weighted Average ExercisePrice Shares Outstanding – December 31, 2011 $ Exercisable – December 31, 2011 $ - Granted - - Exercised or Vested - - ) Forfeited or Expired ) - - Outstanding – March 31, 2011 $ Exercisable –March 31, 2011 $ - The weighted-average grant-date calculated value of options granted during the period ended March 31, 2011 is not applicable.Options outstanding at March 31, 2011 had an aggregate intrinsic value of $0 and a weighted-average remaining contractual term of 3.5 years. Options that were exercisable at March 31, 2011 had an aggregate intrinsic value of $-0- and a weighted-average remaining contractual term of 3.5 years. A summary of the status of the Company’s nonvested options and restricted stock as of and for the Quarters Ended March 31, 2011 is presented below: Stock Options Nonvested Shares Options Weighted- Average Grant Date Calculated Value Restricted Stock Nonvested - Beginning of Year 2011 $
